Citation Nr: 0305021	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-11 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to September 
1961.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an application to reopen a claim 
for service connection for a psychiatric disorder.  

The veteran testified at a hearing at the RO before a member 
of the Board in May 2001.  The member of the Board who 
chaired that hearing is no longer with the Board.  The 
veteran was given the option of having another hearing, but 
did not elect to do so and the case will be adjudicated.  

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a psychiatric disorder.  
Further development will be conducted on this issue on a de 
novo basis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT


1.  Service connection for a psychiatric disorder was denied 
by the RO in April 1994.  The veteran did not appeal this 
decision.

2.  The additional evidence received since the April 1994 
decision is so significant             that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted subsequent to the April 
1994 decision by the RO, which denied service connection for 
chronic psychiatric disorder, is new and material; thus, the 
claim for service connection for this disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA, that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and Supplemental 
Statements of the Case on the issue on appeal.  In addition, 
the Board remanded the case in October 2001 in part to insure 
compliance with the VCAA.  The veteran was furnished letters 
in December 2001 and in May 2002 that provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In June 2002, the veteran indicated that he did 
not wish VA to make additional attempts to obtain medical 
records.  As such, more specific notice is not indicated.  
The veteran received a hearing before a member of the Board 
in May 2001.  Thus, for the purpose of reopening this claim, 
the Board finds that the VA has satisfied the requirements of 
the VCAA.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including schizophrenia, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection for a psychiatric disorder was previously 
denied by the Board in May 1977, June 1978 and July 1981 
decisions.  Service connection was last denied by the RO in 
an April 1994 rating decision.  The last decision is final.  
Evans v. Brown 9 Vet. App. 273 (1996).  In order for the 
claim to be reopened, the  veteran must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104, 7105.  
Therefore, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior decisions 
includes the service medical records that show that the 
veteran was evaluated for psychiatric problems with a 
diagnosis of aggressive reaction for which he was separated 
from service.  The veteran was examined by VA in May 1962 
when the findings were insufficient to diagnose a psychiatric 
disorder.  In May 1976 he was diagnosed by a private 
physician, who first evaluated the veteran in March 1976 as 
having depression, and in July 1976 a private physician 
rendered a diagnosis of schizophrenia.  Medical records from 
1977 to 1994 show additional treatment for a psychiatric 
disorder, with diagnoses including depressive neurosis and 
schizophrenia.  

Evidence received in connection with the veteran's 
application to reopen his claim for service connection for a 
psychiatric disorder includes additional treatment records 
showing treatment in 2000 for a gastrointestinal disorder, 
diabetes mellitus and gout as well as the medical records 
utilized by the Social Security Administration for a 
disability determination of that Agency.  These records show 
treatment for various disabilities, including anxiety 
disorder and schizophrenia.  Also received were copies of the 
veteran's personnel records which include descriptions of 
several offenses which occurred during active duty.  Also 
received was a copy of a determination from the Army 
Discharge and Review Board which found that the veteran had 
mental problems at the time of his separation from active 
duty and upgraded his discharge honorable.

The veteran testified at a hearing before a member of the 
Board sitting at the RO in May 2001.  While he gave sworn 
testimony to the effect that he believed that there is a 
relationship between service and his psychiatric disability.

To summarize, the Board finds that the evidence received 
since the April 1994 RO determination is new and material in 
that the personnel records provide pertinent information not 
previously on file concerning the veteran's behavior while on 
active duty.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened 
and, to this extent only, the claim is granted. 



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

